 



Exhibit 10.2
EMPLOYMENT AGREEMENT
     THIS AGREEMENT is made and entered into to be effective as of the 21st day
of September, 2005 by and among Valley Forge Scientific Corp., a Pennsylvania
corporation (“VF”), and Jerry L. Malis (the “Employee”).
     WHEREAS, the Employee is a shareholder and director of VF, and prior to the
consummation of the merger (the “Closing”) of Synergetics, Inc., a Missouri
corporation, with Synergetics Acquisition Corporation, a Delaware corporation
and wholly-owned subsidiary of VF, pursuant to an Agreement and Plan of Merger
dated May 2, 2005, as amended (the “Merger Agreement”), was the Chairman, CEO
and President of VF.
     WHEREAS, the term “Company” shall mean VF following the Closing, and “Board
of Directors” shall mean the Board of Directors of the Company.
     WHEREAS, the Merger Agreement provides that an express condition to Closing
under the Merger Agreement is that the Employee enter into this Agreement with
the Company.
     NOW, THEREFORE, in consideration of the premises hereof and of the mutual
promises and agreements contained herein, the parties hereto, intending to be
legally bound, hereby agree as follows:
     1. Employment and Term of Employment. The Company hereby agrees to employ
the Employee as Executive Vice President and Chief Scientific Officer, and the
Employee hereby agrees to serve the Company as Executive Vice President and
Chief Scientific Officer, on the terms and conditions set forth herein for the
period commencing on the date of the Closing (“Commencement Date”) and expiring
on the third anniversary of such date (the “Expiration Date”), subject to the
terms and conditions hereinafter set forth.
     2. Extent of Duties. The Employee shall devote substantially all his
working time to the business and affairs of the Company, and shall not engage in
outside business activities that materially interfere with the performance of
his duties hereunder. Other than when absent from work for pre-approved
vacation, Company holidays or sickness, the Employee will be available on
Company premises as needed to participate in activities of the Company and to
accomplish those tasks assigned to him to carry out his duties hereunder.
Notwithstanding the foregoing, nothing in this Agreement shall restrict the
Employee from: (i) managing his personal investments, personal business affairs
and other personal matters; and (ii)serving on civic or charitable boards or
committees, if such civic or charitable activities do not materially interfere
with the performance of his duties hereunder or conflict with the Company’s
interests. Employee shall oversee development of such new surgical products and
refinements of existing electrosurgical products based on an evaluation of the
marketplace and the competitive environment as determined by Gregg D. Scheller,
Chief Executive Officer of the Company (“CEO”) in consultation with Employee.
Employee will be provided with reasonable office space and engineering and
administrative support in connection with his duties. Employee shall assist the
CEO in the transition of the management of the Philadelphia area operations.
Employee shall participate in trade show presentations as directed by the CEO
and at times and places mutually agreed upon by the CEO and Employee. Employee
shall provide regulatory, patent, and problem solving support for the Company’s
electronics products as well as

1



--------------------------------------------------------------------------------



 



technical support for the Company’s marketing and sales programs either
telephonically or at sales meetings at times and places mutually agreed upon by
Employee and the CEO. Employee shall have discretion to establish reasonable
working hours to enable him to perform his duties. In the event that Employee,
for medical reason, is restricted from traveling, he will not be required to
travel. Employee shall report on the status of his activities to and as required
by the CEO and shall use his best efforts in the performance of his duties
hereunder.
     3. Compensation.
          a. Base Salary. Subject to the terms and conditions of this Agreement,
the Company shall pay to the Employee a base salary at the rate of $230,000.00
per annum for the first twelve (12) months after the Commencement Date, and at
all times thereafter at a rate per annum determined by the Compensation
Committee of the Board of Directors and approved by the Board of Directors, but
in no event in an amount less than the initial base rate (the “Base Salary”)
payable in accordance with the regular payroll policies of the Company.
          b. Benefits/ Vacation. The Employee shall receive such other benefits
including, healthcare, dental, life insurance, disability and under other plans,
which the Company provides to its executive officers from time-to-time.
Notwithstanding the foregoing or anything contained herein to the contrary, the
Company reserves the right to adopt, amend or discontinue any employee benefit
plan or policy to all its employees in accordance with then-applicable law.
Employee shall have at least thirty (30) days paid vacation a year, which shall
be in addition to paid holidays and sick leave that the Company provides to its
executive officers,
          c. Bonus. In addition to the Base Salary, the Employee may receive an
annual bonus as determined in the sole discretion of the Compensation Committee
of the Board of Directors.
          d. Expenses. During the term of his employment hereunder, the Employee
shall be entitled to be reimbursed (in accordance with the policies and
procedures established by the Board of Directors) for all reasonable expenses
incurred by him in performing services hereunder; provided that the Employee
properly accounts therefor in accordance with the Company’s policies.
          e. Participation in Benefit Plans. Employee shall be entitled to
participate in and receive benefits under the Company’s benefit plans on a basis
consistent with the Company’s other executive officers.
     4. Termination.
          a. Termination for Cause. The Company shall have the right to
terminate Employee’s employment for Cause (as defined herein) at any time during
the term of this Agreement by giving written notice to the Employee thereof. In
such event, the Company shall pay the Employee the Base Salary and all benefits
due him under this Agreement through the day of such termination. The Employer
shall have no further obligations to the Employee under this Agreement, except
obligations required under law.

2



--------------------------------------------------------------------------------



 



          b. Termination without Cause. The Company shall have the right to
terminate Employee’s employment without Cause (as defined herein) at any time
during the term of this Agreement by giving written notice to the Employee
thereof. The termination shall become effective immediately upon notice. In the
event that the Company terminates the Employee’s employment without Cause, the
Company shall (i) pay to the Employee an amount equal to his Base Salary, as set
forth in Section 3 a, above (and any previously earned bonus) for the period
from the termination until the Expiration Date (the “Severance Period”); and
(ii) provide to Employee health care benefits under the Company’s benefit plans
for the Severance Period. The payment of the amount in Section 4 b (i), above,
shall be made in equal monthly installments over the Severance Period in
accordance with Company payroll policies then in effect. Employee shall execute
a release relating to his employment in favor of the Company, and the Company
shall have no further obligations to the Employee under this Agreement, except
for the obligations under this Section 4 b and obligations required under law.
          c. Termination Upon Death . In the event of the Employee’s death
during the term of this Agreement, all obligations of the parties hereunder
shall terminate immediately, and the Employer shall pay to the Employee’s legal
representatives the Base Salary (and any previously earned bonus) due the
Employee through the end of the month in which his death shall have occurred.
Except as provided in this Section 4c, upon termination by reason of Death of
the Employee, the Company shall have no further obligations to the Employee, his
beneficiary or estate under this Agreement, except obligations required under
law.
          d. Termination Due to Disability. If this Agreement is terminated by
either party as a result of the Employee’s Disability (as defined below), in
addition to the benefits otherwise due the Employee and as otherwise required by
law, the Company will pay Employee his Base Salary (and any previously earned
bonus) until the effective date of the termination of employment due to the
Disability (“Disability Effective Date”). The Employee shall be eligible to
receive disability insurance coverage at those levels which the Company provides
to its executive officers from time-to-time; provided, however, if Company’s
disability insurance carrier denies Employee coverage at the executive benefit
level, Company shall enroll Employee in the Company standard disability
insurance coverage pool. In the event Employee’s employment is terminated at any
time due to Disability, Employee will continue to receive his Base Salary during
any waiting period required under the Company’s disability insurance policy then
in effect and such payments will terminate upon the expiration of any such
waiting period. In the event Employee’s employment is terminated due to
Disability during the period Employee is prohibited from selling his stock in
the Company pursuant to that certain Shareholders Agreement of even date
herewith, the Company will pay Employee his Base Salary during the prohibition
period, less any benefits received by Employee under Company’s disability
insurance coverage. Any amounts paid to the Employee pursuant to disability
insurance policies provided by the Company shall be offset against the amount of
Base Salary due or paid to Employee under this Section 4 d for the same periods
as covered by the payments under the disability insurance policies. Except as
provided herein, upon termination as a result of Employee’s Disability, the
Company shall have no further obligations to Employee under this Agreement,
except as otherwise required under law. For purposes of this Agreement, the
Employee will be deemed to have a “Disability” if, for physical or mental
reasons, the Employee is unable to perform the Employee’s essential duties under
this Agreement without reasonable accommodation for ninety (90) consecutive
days, or one hundred eighty (180) days during any twelve (12)-month period, as
determined in accordance with this Section 4 d. The disability of the

3



--------------------------------------------------------------------------------



 



Employee will be determined by a medical doctor selected by written agreement of
the Company and the Employee upon the request of either party by notice to the
other. If the Company and the Employee cannot agree on the selection of a
medical doctor, each of them will select a medical doctor and the two medical
doctors will select a third medical doctor who will determine whether the
Employee has a disability. The determination of the medical doctor selected
under this Section 4 d will be binding on both parties. The Employee must submit
to a reasonable number of examinations by the medical doctor making the
determination of disability under this Section 4 d, and the Employee hereby
authorizes the disclosure and release to the Company of such determination and
all supporting medical records. If the Employee is not legally competent, the
Employee’s legal guardian or duly authorized attorney-in-fact will act in the
Employee’s stead, for the purposes of selecting the medical doctor, submitting
the Employee to the examinations, and providing the authorization of disclosure
as required under this Section 4 d.
          e. Termination by Employee with Good Reason. The Employee may
terminate his employment for Good Reason (as defined herein) at any time during
the term of this Agreement, by giving written notice to the Company thereof. In
the event that Employee terminates his employment for Good Reason, the Company
shall (i) pay to the Employee an amount equal to his Base Salary, as set forth
in Section 3 a, above (and any previously earned bonus) for the Severance Period
and (ii) provide to Employee health care benefits under the Company’s benefit
plans for the Severance Period. The payment of the amount in Section 4 e (i),
above, shall be made in equal monthly installments over the Severance Period in
accordance with Company payroll policies then in effect. Employee shall execute
a release relating to his employment in favor of the Company, and the Company
shall have no further obligations to the Employee under this Agreement, except
for the obligations under this Section 4 e and obligations required under law.
          f. Termination by Employee without Good Reason. The Employee may
terminate his employment at any time, by giving advance written notice to the
Company. Any such termination shall become effective on the date specified in
such notice, which shall not be earlier than ninety (90) days after the date of
such notice (or such earlier date that the Employer may determine in its sole
discretion), and the Employee shall continue to perform his duties pursuant to
the terms of this Agreement for such period.
          g. Definitions.
          (i) For the purposes of this Agreement, “Cause” shall mean:
(A) Employee’s conviction of any felony, or conviction of embezzlement or
misappropriation of money or other property of the Company; (B) any act of gross
negligence in performing Employee’s duties assigned to him under Section 2 of
this Agreement; (C) Employee’s willful refusal to execute his duties assigned to
him under Section 2 of this Agreement (other than by reason of Disability); or
(D) the Employee’s breach of the non-competition terms of this Agreement;
provided however, that the occurrence of any events described in clause (B) and
(C) shall not constitute Cause unless Employee has first received written notice
containing a reasonably detailed description of such occurrence and a period of
five (5) business days from receipt of such notice to cure such event and an
opportunity for the Employee, together with his counsel of other
representatives, to be heard before the

4



--------------------------------------------------------------------------------



 



Board of Directors. Upon Employee’s cure of such event during the cure period,
Cause shall be deemed not to have occurred.
          (ii) For purposes of this Agreement, “Good Reason” shall mean, without
Employee’s express written consent (which consent may be denied, withheld or
delayed for any reason) during the period from the Commencement Date to the
Expiration Date (A) a failure to pay, or a reduction by the Company of,
Employee’s Base Salary; (B) the failure or refusal by the Company to provide
Employee the benefits set forth in this Agreement; (C) the assignment to
Employee of any duties materially inconsistent with Employee’s duties as
described in Section 2, above, which assignment is not cured by the Company
within five (5) business days after written notification thereof by Employee;
(D) a requirement by the Company that Employee be based anywhere more than more
than 35 miles from the Company’s current Philadelphia area corporate offices;
(E) a change in the Employee’s title of Executive Vice President and Chief
Scientific Officer; (F) if Employee is no longer a member of the Board of
Directors, other than by death, Disability, a removal by Shareholder vote, or
for Cause; (G) the Company otherwise commits a material breach of this
Agreement, which breach is not cured by the Company within a period of five
(5) business days after receipt of written notice from Employee; or (H) a
termination of Employee’s employment other than for Cause, or other than due to
death or Disability.
          h. Obligations Upon Voluntary Termination. If the Employee voluntarily
terminates his employment, other than for Good Reason, the Company shall pay the
Employee his Base Salary earned through the date on which his employment is
terminated. The Employer shall then have no further obligations to the Employee
under this Agreement except as otherwise provided in Company’s benefit plans and
as required by law.
     5. Binding Agreement. This Agreement and all obligations of the Company
hereunder shall be binding upon the successors and assigns of the Company. This
Agreement and all rights of the Employee hereunder shall inure to the benefit of
and be enforceable by the Employee’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees.
     6. Non-Competition.
          a. If the Employee is terminated for Cause pursuant to Section 4(a) or
if Employee voluntarily terminates his employment without Good Reason, until the
later of (i) December 31, 2008 or (ii) two (2) years following the termination
of employment, or if the Employee is terminated by the Employer for any reason
other than Cause or if Employee terminates his employment with Good Reason, for
the remainder of the term of this Agreement, the Employee will not, directly or
indirectly, within the territorial limits of the United States of America,
without the prior written consent of the Company, which consent may be withheld
in the Company’s sole discretion, own, manage, operate, control or participate
in the ownership, management, operation or control of, or be connected as an
officer, employee, partner, director or otherwise with, or have any financial
interest in or aid or assist anyone else in the conduct of any business that is
in competition with any business conducted by the Company; provided, however,
that the foregoing will not

5



--------------------------------------------------------------------------------



 



prohibit beneficial ownership (as determined under Rule 13d-3 of the Securities
Exchange Act of 1934, as amended) of five percent (5%) or less of the voting
stock or other securities of any publicly held corporation.
          b. For one (1) year following the Expiration Date or earlier
termination of this Agreement, the Employee will not, directly or indirectly,
recruit or hire or solicit any person who, during the twelve-month period
preceding the date of recruitment or hiring or solicitation, was an employee of
the Company.
          c. If the Employee is terminated for Cause pursuant to Section 4(a) or
if Employee voluntarily terminates his employment without Good Reason, until the
later of (i) December 31, 2008 or (ii) two (2) years following the termination
of employment, or if the Employee is terminated by the Employer for any reason
other than Cause or if Employee terminates his employment with Good Reason, for
the remainder of the term of this Agreement, the Employee will not, directly or
indirectly, divert or take away or attempt to divert or take away any customers
upon whom the Company called or whom the Company solicited or for whom the
Company performed services or sold products at any time within the one (1) year
period prior to termination of Employee’s employment (or for whom the Company
had actively planned during such one (1) year period to perform or sell,
provided such plans are documented or known to Employee) for products or
services competitive with those offered by or available from the Company or any
Affiliate at the time of the termination of Employee’s employment.
     7. Unauthorized Disclosure.
          a. During the period of his employment hereunder and for a period of
two years thereafter, the Employee shall not, without the prior written consent
of the Board of Directors disclose to any person (other than a person to whom
disclosure is necessary or appropriate in connection with the performance by the
Employee of his duties as an employee of the Company and other than the
Employee’s attorneys and advisors, who have agreed to keep such disclosures
confidential) any confidential information obtained by him while in the employ
of the Company with respect to any of the Company’s products, improvements,
designs or styles, methodologies, processes, customers, methods of marketing or
distribution, systems, procedures, plans, proposals, or policies.
          b. Employee recognizes that the Company possesses a proprietary
interest in all of the information described in this Section 7 and that it has
the exclusive right and privilege to use, protect by copyright, patent or
trademark, manufacture or otherwise exploit the processes, ideas and concepts
described therein to the exclusion of Employee, except as otherwise agreed
between the Company and Employee in writing. Employee expressly agrees that any
products, inventions, discoveries or improvements made by Employee, his agents
or affiliates, during the term of this Agreement, based on or arising out of the
information described in Section 7 shall be the property of and inure to the
exclusive benefit of the Company. Employee further agrees that any and all
products, inventions, discoveries or improvements developed by Employee (whether
or not able to be protected by copyright, patent or trademark) in the scope of
his employment, or at any time during the term of this Agreement, or involving
the use of the Company’s time, materials or other resources, shall be promptly
disclosed to the Company and shall become the exclusive property of the Company.

6



--------------------------------------------------------------------------------



 



          c. The foregoing provision of this Section 7 shall be binding upon the
Employee’s heirs, successors, and legal representatives.
     8. Injunction. The Employee acknowledges and agrees that, in the event of a
breach of Section 6 or Section 7 hereof by the Employee, the Company would be
irreparably harmed and that monetary damages would be an inadequate remedy in
favor of the Company. Accordingly, the Employee and the Company agree that in
the event of such a breach, the Company shall be entitled to injunctive relief
against the Employee, in addition to any other remedies or damages available to
them.
     9. Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when hand delivered or when delivered to the
recipient by a nationally recognized next business day overnight courier
addressed as follows:
     If to the Employee:
JERRY L. MALIS
3000 Valley Forge Circle
Penthouse #43
King of Prussia, PA 19406
     With a copy to:
Richard Smith, Esq.
2109 Pennington Road
West Trenton, NJ 08638
     If to Company:
Synergetics USA, Inc.
3845 Corporate Centre Drive
O’Fallon, MO 63368
Attn: Chief Executive Officer
     With a copy to:
Robert E. Guest, Jr., Esq.
Doster, Mickes, James & Ullom, Benson & Guest L.L.C.
17107 Chesterfield Airport Road, Suite 300
Chesterfield, MO 63005
or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

7



--------------------------------------------------------------------------------



 



     10. Withholding of Taxes. The Company may withhold from any amounts payable
under this Agreement all federal, state, city, and other taxes as shall be
required to be withheld by the Company pursuant to any applicable law or
government regulation or ruling.
     11. Severability. If any provision of this Agreement is declared or found
to be illegal, unenforceable, or void, in whole or in part, then the parties
shall be relieved of all obligations arising under such provision, but only to
the extent such provision is illegal, unenforceable, or void, it being the
intent and agreement of the parties that this Agreement shall be deemed amended
by modifying such provision to the extent necessary to make it legal and
enforceable while preserving its intent or, if such is not possible, by
substituting therefor another provision that is legal and enforceable and
achieves the same objectives. The foregoing notwithstanding, if the remainder of
this Agreement shall not be affected by such declaration or finding and is
capable of substantial performance, then each provision not so affected shall be
enforced to the extent permitted by law.
     12. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to the
choice of laws principles thereof.
     13. Amendment; Modification; Waiver. This Agreement may be amended only by
the written agreement of the parties hereto. No provisions of this Agreement may
be modified, waived, or discharged unless such waiver, modification, or
discharge is agreed to in writing signed by Employee and the Company. No waiver
by either party hereto at any time of any breach by the other party hereto or
compliance with any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.
     14. Binding Effect. This Agreement is personal in nature and none of the
parties hereto shall, without the consent of the other, assign, transfer, or
delegate this Agreement or any rights or obligations hereunder except as
expressly provided for herein; provided, however, that the Company shall be
permitted to assign or transfer this Agreement without the consent of the
Employee in connection with the merger, consolidation or reorganization of the
Company; provided that such merged, consolidated or reorganized entity assumes
all of the terms of this Agreement in writing. Without limiting the generality
of the foregoing, Employee’s right to receive payments hereunder shall not be
assignable, transferable, or delegable, whether by pledge, creation of a
security interest or otherwise, other than by a transfer by his will or by the
laws of descent and distribution and, in the event of any attempted assignment
or transfer contrary to this paragraph, the Company shall have liability to pay
any amount so attempted to be assigned, transferred, or delegated.
     15. Entire Contract. This Agreement constitutes the entire agreement and
supersedes all other prior and contemporaneous agreements, employment contracts
and understandings, both written and oral, express or implied, with respect to
the subject matter of this Agreement.
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOLLOWS

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

              Valley Forge Scientific Corp.
 
       
 
  By:   /s/ Gregg D. Scheller 
 
       
 
       
 
  Title:   President and Chief Executive Officer 
 
       
 
            /s/ Jerry L. Malis           JERRY L. MALIS

9